Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 15, 2022

                                        No. 04-21-00433-CV

                                    Patricia Brown EDWARDS,
                                              Appellant

                                                 v.

                                     Mayra Brown BURTON,
                                            Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI16821
                           Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

       On January 26, 2022, this court issued an opinion and judgment dismissing this appeal
for want of prosecution. On February 11, 2022, appellant filed a motion for rehearing. After
considering the motion, the motion is DENIED.


           It Is So ORDERED on this 15th day of February, 2022.

                                                                         PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court